     USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 1 of 10


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

    ROCHELLE D. H. 1 ,                               )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )     CASE NO. 1:19-CV-243-MGG
                                                     )
    COMMISSIONER OF SOCIAL                           )
    SECURITY,                                        )
                                                     )
          Defendant.                                 )

                                     OPINION AND ORDER

         Plaintiff, Rochelle H. (“Ms. H.”) seeks judicial review of the Social Security

Commissioner’s decision denying her application for Supplemental Security Income

(“SSI”) under Title XVI of the Act. This Court may enter a ruling in this matter based on

parties’ consent pursuant to 28 U.S.C. § 636(b)(1)(B) and 42 U.S.C. § 405(g). For the

reasons discussed below, the Court REMANDS the decision of the Commissioner of

the Social Security Administration (“SSA”).

I.       OVERVIEW OF THE CASE

         Ms. H. applied for SSI on February 2, 2016. In her application, she alleged a

disability onset date of October 1, 2015. Ms. H.’s applications were denied initially on

June 8, 2016, and upon reconsideration on August 30, 2016. Following a hearing on

January 8, 2018, the Administrative Law Judge (“ALJ”) issued a decision on May 29,




1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the plaintiff by first name, middle initial, and last initial only.
  USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 2 of 10


2018, which affirmed the Social Security Administration’s denial of benefits. The ALJ

found that Ms. H. suffers from the following severe impairments: asthma, obesity, type

II diabetes mellitus, neuropathy, headaches/sinusitis, major depressive disorder,

anxiety disorder, attention deficit hyperactivity disorder, and panic disorder. The ALJ

found that Ms. H. suffers from the non-severe impairments of hypertension, chest pain,

hyperlipidemia/dyslipidemia, GERD, rhinitis, obstructive sleep apnea, eczema,

degenerative changes in the thoracic spine, vision problems, and Cushing’s syndrome.

The ALJ also found that none of Ms. H.’s severe impairments, nor any combination of

her impairments, met or medically equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Further, the ALJ found that Ms. H. had the

residual functional capacity (“RFC”) to perform sedentary work as defined in 20 C.F.R.

§ 416.967(a) with certain additional limitations. Ms. H. has no past relevant work. The

ALJ concluded, based on the testimony of the vocational expert, that Ms. H. had the

ability to meet the requirements for employment as a production inspector, packager,

and addressor as those jobs are defined by the Dictionary of Occupational Titles. Based

upon these findings, the ALJ denied Ms. H.’s claim for SSI.

II.   DISABILITY STANDARD

      In order to qualify for SSI, a claimant must be “disabled” as defined under the

Act. A person is disabled under the Act if “he or she has an inability to engage in any

substantial gainful activity by reason of a medically determinable physical or mental

impairment which can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. § 423(d)(1)(A).


                                            2
  USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 3 of 10


       The Commissioner’s five-step inquiry in evaluating claims for DIB and SSI under

the Act includes determinations as to: (1) whether the claimant is doing substantial

gainful activity (“SGA”); (2) whether the claimant’s impairments are severe; (3) whether

any of the claimant’s impairments, alone or in combination, meet or equal one of the

Listings in Appendix 1 to Subpart P of Part 404; (4) whether the claimant can perform

her past relevant work based upon her RFC; and (5) whether the claimant is capable of

performing other work. 20 C.F.R. § 416.920. The claimant bears the burden of proof at

every step except the fifth. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

III.   STANDARD OF REVIEW

       This Court has authority to review a disability decision by the Commissioner

pursuant to 42 U.S.C. § 405(g). However, this Court’s role in reviewing Social Security

cases is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). The Court must uphold

the ALJ’s decision so long as it is supported by substantial evidence. Thomas v. Colvin,

745 F.3d 802, 806 (7th Cir. 2014) (citing Similia v. Astrue, 573 F.3d 503, 513 (7th Cir.

2009)). Substantial evidence must be “more than a scintilla but may be less than a

preponderance.” Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Substantial evidence

has also bene understood as “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017). The Court reviews the entire

administrative record to determine whether substantial evidence exists, but it may not

reconsider facts, reweigh the evidence, resolve conflicts of evidence, decide questions of




                                               3
    USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 4 of 10


credibility, or substitute its judgment for that of the ALJ. Young v. Barnhart, 362 F.3d 995,

1001 (7th Cir. 2004).

        An ALJ’s decision cannot stand if it lacks evidentiary support or inadequately

discusses the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). At a minimum,

an ALJ must articulate his analysis of the record to allow the reviewing court to trace

the path of his reasoning and to be assured the ALJ has considered the important

evidence in the record. Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). The ALJ is not

permitted to “cherry-pick” facts from the record to support a finding of non-disability.

Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). Further, an ALJ may not ignore an

entire line of evidence contrary to his findings. Zurawski v. Halter, 245 F.3d 881, 888 (7th

Cir. 2001). The ALJ is not required to address every piece of evidence in the record, but

he must at least provide a glimpse into the reasoning behind his analysis to build the

requisite “logical bridge” from the evidence to his conclusions. Craft v. Astrue, 539 F.3d

668, 673 (7th Cir. 2008).

IV.     ANALYSIS

        A.      Issues for Review

        In challenging the ALJ’s decision, Ms. H. points out two alleged errors in the

ALJ’s decision to deny Ms. H. of SSI. First, Ms. H. argues that the Commissioner erred

in evaluating Ms. H.’s subjective symptoms 2. Second, Ms. H. argues that the ALJ erred



2Ms. H. argues that the ALJ’s “credibility determination” is without substantial support. The SSA
rescinded SSR 96-7p for all cases filed after March 28, 2016. SSR 16-3p replaced SSR 96-7p, and SSR 16-3p
removed the term “credibility” from the policies, clarifying that “subjective symptom evaluation is not an
examination of an individual’s character.” SSR 16-3p, 2017 WL 5180304, at *2. While Ms. H. uses the term


                                                    4
  USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 5 of 10


in weighing the opinion of Ms. H.’s treating pulmonologist. Each issue will be

addressed in turn.

        B.      Errors in Weighing Dr. Smits’ Opinion

        In crafting an RFC, the ALJ must consider “all of the relevant medical and other

evidence” in the record. 20 C.F.R. § 416.945(a)(3); see also Craft v. Astrue, 539 F.3d 668,

676 (7th Cir. 2008). Here, the ALJ supported his RFC analysis by presenting a summary

of Ms. H.’s medical records, including a medical source statement dated October 20,

2016, from Ms. H.’s treating allergist and pulmonologist, Dr. William Smits, M.D. [DE 8

at 1084-87]. The ALJ only mentioned Dr. Smits’ opinion briefly in two paragraphs

discussing opinion statements the ALJ found to be consistent or inconsistent with the

RFC. The ALJ found that the RFC was consistent with Dr. Smit’s opinion that “claimant

was not able to climb ladders, that she could occasionally twist, that she needed to

avoid all exposure to temperature extremes, that she need to avoid concentrated

exposure to wetness, and that she was capable of low stress work.” [DE 8 at 31]. The

ALJ then gave little weight to the following portions of Dr. Smits’ opinion:

        [T]he claimant was able to walk 0 blocks with resting, that she was able to
        sit for just 2 hours at a time, that she was able to stand for just 10 minutes
        at a time, that she was able to stand/walk for a total of less than 2 hours in
        an eight-hour period, that she needed to take 30-minute long breaks every
        4 hours, that she was able to lift and carry less than 10 pounds, that she
        could rarely stoop and climb stairs, that she could not crouch at all, that
        she would be off task 25% or more of the time, that she would be absent
        from work more than 4 times per months, and that she needed to avoid all
        exposure to high humidity, cigarette smoke, perfumes, soldering fluxes,
        solvents, chemicals, cleaners, odors, dust, and gases.


credibility in her arguments, the Court will follow SSR 16-3p and discuss Ms. H.’s subjective symptoms
without assessing “credibility.”


                                                   5
 USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 6 of 10




[DE 8 at 32].

       The ALJ did not weigh Dr. Smits’ opinion as a whole or on its own. Instead, the

ALJ gave “little weight” to individual statements from multiple medical opinions in the

same paragraph. [DE 8 at 32]. The ALJ then explained that all of the limitations in that

paragraph were “rather extreme in nature,” and not consistent with the evidence in the

record. [Id.]. Ms. H. asserts that the ALJ failed to properly build a logical bridge from

the medical evidence to his conclusions in weighing Dr. Smits’ opinions.

       ALJs are required to consider every medical opinion in a claimant’s records. 20

C.F.R. § 416.927. A medical opinion from a treating source is generally given more

weight because of the medical professional’s longitudinal experience with the

claimant’s impairments and treatment. Id. § 416.927(c)(2). A treating source opinion is

given controlling weight unless the ALJ finds that the opinion (1) is not “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,” or (2)

is inconsistent with “the other substantial evidence” in the case record. Id. Where a

treating source opinion is not given controlling weight, the ALJ must consider the

examining relationship, treatment relationship, length of relationship and frequency of

visits, and nature and extent of the relationship to explain why the opinion is

discounted. Id. § 416.927(c); see also Gerstner v. Berryhill, 879 F.3d 257, 263 (7th Cir. 2018).

Ms. H. contends that the ALJ did not indicate if or how he considered the Section 927(c)

factors in analyzing Dr. Smits’ opinion, and that the ALJ failed to provide the requisite

logical bridge in his reasoning.



                                               6
 USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 7 of 10


       The ALJ relied on a lack of emergency room visits for Ms. H.’s severe

impairments in dismissing portions of Dr. Smits’ opinion. [DE 8 at 32]. However, the

ALJ directly contradicts these statements earlier in the decision, where the ALJ

acknowledged that Ms. H. was hospitalized for pneumonia in December 2015, as well

as sought emergency room treatment four times between September 2016 and

September 2017. [DE 8 at 29]. All of these hospital visits were due to respiratory issues

directly related to either her asthma and other pulmonary impairments or her mental

health impairments. On September 8, 2016, Ms. H. presented to the emergency

department complaining of shortness of breath and anxiety. [DE 8 at 923]. She was

“noted to be tachypneic and hypertensive.” [Id.]. The emergency room physician

believed she was having a panic attack, and she was “obviously hyperventilating.” [DE

8 at 923-24]. In February 2017, Ms. H. presented to the emergency room with shortness

of breath, coughing, and an elevated respiratory rate. [DE 8 at 903]. A few days later,

Ms. H. returned to the emergency room complaining of a cough, shortness of breath,

and wheezing which was worsening. [DE 8 at 968]. On September 23, 2017, Ms. H.

again presented to the emergency department with complaints of cough, congestion,

and shortness of breath. [DE 8 at 995]. The Hospital noted that she likely had a “mild

acute asthma exacerbation.” [Id.]. The ALJ erred in dismissing large portions of Dr.

Smits’ opinion due to a lack of emergency medical treatment, as Ms. H. received

emergency treatment four times in the course of a year. The ALJ acknowledged these

emergency room visits earlier in the decision, yet he appears to have forgotten about




                                             7
 USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 8 of 10


them in weighing medical opinions. The ALJ failed to build a logical bridge between the

evidence and the conclusion.

       The ALJ provided little weight to Dr. Smits’ opinion that Ms. H. would rarely be

able to climb stairs, would be absent from work more than four times per month, and

would need to avoid all exposure to high humidity, cigarette smoke, perfumes,

soldering fluxes, solvents, chemicals, fumes, cleaners, odors, dust, and gases. [DE 8 at

32]. Such limitations are consistent with upper respiratory limitations and emergency

treatment for upper respiratory limitations. Ms. H.’s frequent emergency room visits for

upper respiratory impairments supports Dr. Smits’ opinion that she requires limitations

related to upper respiratory impairments. The ALJ’s failure to acknowledge emergency

room treatment notes that support Ms. H.’s limitations due to her asthma and

respiratory impairments is in error.

       Moreover, Dr. Smits’ opinion is consistent with many other opinions in the

record. In fact, many of the opinions that the ALJ provided “little weight” in one large

paragraph were consistent with each other, yet the ALJ did not acknowledge or discuss

their consistency. [DE 8 at 32]. Jessica Sleesman, NP and Donna Doerffler, FNP also

opined that Ms. H. would be limited in ability to stand and walk, that she would absent

for 3-4 days per month, that she would be limited in her ability to stoop or crouch, and

that she would need to avoid exposure to multiple irritants or allergens. [Id.]. Denise

Wells, MSW LSW also opined that Ms. H. would be absent from work more than 3

times per month. [Id.]. Dr. Smits’ opinion was therefore consistent with multiple other




                                            8
 USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 9 of 10


opinions in the record. The ALJ failed to acknowledge or discuss this when he found

that these opinions were inconsistent with the medical record.

       The Commissioner asserts that Dr. Smits’ opinion is contrasted by Ms. H.’s

report to the consultative examiner that she could sit indefinitely. However, the ALJ did

not contrast Dr. Smits’ opinion with this report to the consultative examiner, and this is

improper post hoc justification. See, e.g., Spiva v. Astrue, 628 F.3d 346, 348 (7th Cir. 2010).

The ALJ did not provide any such discussion of how Dr. Smits’ opinion was

contradicted by statements made at the consultative examination. Moreover, one

instance of Dr. Smits’ opinion being contradicted by an isolated statement by Ms. H.

does not absolve the ALJ from his failure to discuss how Dr. Smits’ opinion was

consistent with multiple other opinions in the record.

       Ms. H. makes other arguments regarding her subjective symptom allegations

and the RFC, but since the Court is remanding based on errors in the analysis of Dr.

Smits’ opinion, the Court need not discuss those other arguments at this time. The ALJ

will have the opportunity to fully discuss and reevaluate the rest of Ms. H.’s allegations

on remand. This is not to say that there are no other errors in the subjective symptom

allegations or the RFC determination, but the Court need not discuss them when errors

are already present in the ALJ’s analysis and discussion.

V.     CONCLUSION

       For the reasons stated above, the ALJ failed to support his decision finding Ms.

H. is not disabled with substantial evidence. See Kastner v. Astrue, 697 F.3d 642, 646 (7th




                                               9
 USDC IN/ND case 1:19-cv-00243-MGG document 17 filed 03/10/21 page 10 of 10


Cir. 2012); Scott, 297 F.3d at 595. Accordingly, the Commissioner’s decision is

REMANDED for further consideration consistent with this opinion.

      SO ORDERED this 10th day of March 2021.



                                                       s/Michael G. Gotsch, Sr.
                                                       Michael G. Gotsch, Sr.
                                                       United States Magistrate Judge




                                            10
